PER CURIAM: *
This appeal arises from extended and protracted motion practice in the district court between Defendant-Appellant and Plaintiff-Appellee that followed their Settlement Agreement which, unfortunately, failed to settle the parties’ disagreements because of their differing interpretations of that contract. We have thoroughly reviewed the record on appeal, including the briefs of the parties, the Defendant-Appellant’s record excerpts, and, particularly, the district court’s extensive and detailed explanation in its Order of January 6, 2016, which resulted in its Final Judgment of that date. Concluding that nothing would be gained by our reiterating the district court’s painstaking explanation for its rulings, we affirm that court’s Judgment, essentially for its express reasons.
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.